Citation Nr: 0833075	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-11 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1941 to October 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Cleveland, Ohio Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is in the jurisdiction of the Los Angeles, 
California RO.  In a statement received in June 2006, the 
veteran indicated he did not want a Travel Board hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2007).  
Notably, the NPRC has certified that the veteran's service 
treatment records (STRs) were destroyed in the 1973 fire at 
the NPRC.  In such circumstances, VA has a well-established 
heightened duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The veteran alleges that he injured his neck in December 
1944, while serving in Europe, and has suffered from chronic 
neck pain ever since.  

The record reflects that the RO was able to obtain (and 
associate with the claims folder) a January 1945 STR and an 
October 1945 service separation examination report.  The 
January 1945 STR shows that the veteran was admitted to an 
orthopedic ward, but does not indicate the reason for his 
admission.  The October 1945 separation examination notes 
that he twisted his neck in December 1944; on examination, no 
residuals were noted.  

Postservice private treatment records include a June 1994 X-
Ray showing extensive cervical spondylosis involving the C5-
C6 and C6-C7, and an August 1994 cervical spine series 
showing discogenic disease involving C5-C7 and moderate 
osteoarthritis along C5 and C6.  In January 2005, the veteran 
complained of neck pain.  His physician, Dr. N., noted this 
was likely degenerative joint disease; an X-ray showed 
moderately advanced discogenic changes between C2-C7 and 
moderate osteoarthritis.

VA outpatient treatment records show that the veteran first 
complained of neck pain in March 2004.  In November 2004, he 
related his neck pain to an injury incurred in service.  An 
August 2005 X-Ray showed a lot of arthritis in the neck.  In 
March 2006, his VA physician, Dr. J.K.B., stated that the 
veteran had moderately severe spondylosis from C5-C7.  She 
did not have any STRs or treatment records from other 
providers available to review; however, based upon the 
history provided by the veteran, it was her opinion that the 
veteran's neck pain "more likely as not begain [sic] in-
service due to the fall and neck injury in World War II."

The veteran has not been afforded a VA compensation and 
pension examination for his cervical spine disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, STRs show that the veteran twisted 
his neck in December 1944.  The private diagnoses noted above 
are sufficient to establish current disability.

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
neck pain, since the symptom is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As the 
record contains medical evidence of a current cervical spine 
disability, injury during service, and credible lay 
statements that the veteran has experienced neck pain since 
his discharge from service, the "low threshold" standard of 
McLendon is met and an examination for a medical advisory 
opinion is indicated.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1. 	The RO should arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his current cervical 
spine disability.  The examiner should 
obtain a complete, pertinent history from 
the veteran, review his claims file, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the veteran's 
current cervical spine disability is 
related to the injury sustained in 
service.  The examiner should explain the 
rationale for the opinion given.  

2. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

